            Case 1:19-cr-00677-LTS Document 79 Filed 11/13/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 19 CR 677-LTS

AARON PAUL-HUDGINS,

                 Defendant.

-------------------------------------------------------x


                                                           ORDER

                 The sentencing hearing in this case is scheduled to proceed on Tuesday November

17, 2020, at 2:30 p.m. in Courtroom 17C. The parties’ attention is directed to the attached

information regarding Courthouse COVID-19 protocols.

                 The parties are directed to email Chambers at

SwainNYSDCorresp@nysd.uscourts.gov any additional documents they would like the Court to

consider during or in connection with the sentencing proceeding at least 24 hours in advance of

the proceeding. No hard copy documents will be accepted in the courtroom.

                 To access the audio feed of the conference, members of the press and public may

call 888-363-4734 and use access code 1527005# and security code #2563. Persons granted

remote access to proceedings are reminded of the general prohibition against photographing,

recording, and rebroadcasting of court proceedings. Violation of these prohibitions may result in

sanctions, including removal of court issued media credentials, restricted entry to future




19CR677 NOV 13 2020 936 ORD                                VERSION NOVEMBER 13, 2020               1
          Case 1:19-cr-00677-LTS Document 79 Filed 11/13/20 Page 2 of 3




hearings, denial of entry to future hearings, or any other sanctions deemed necessary by the

court.



         SO ORDERED.

Dated: New York, New York
       November 13, 2020

                                                            __/s/ Laura Taylor Swain_________
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




19CR677 NOV 13 2020 936 ORD                      VERSION NOVEMBER 13, 2020                     2
          Case 1:19-cr-00677-LTS Document 79 Filed 11/13/20 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
